Citation Nr: 0802653	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-22 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for neuropathy, both lower 
extremities, secondary to service-connected lumbar strain, 
disk disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
January 1992, he also has other prior unverified periods of 
service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, in pertinent part, 
service connection for neuropathy, lower extremities, 
bilateral as secondary to the service connected disability of 
lumbar strain, disk disease.  The veteran filed a notice of 
disagreement (NOD) in February 2006.  The RO issued a 
statement of the case (SOC) in June 2006, and the veteran 
filed a substantive appeal in July 2006.

In August 2007, the veteran testified during a video hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  Subsequent to that hearing, the veteran 
submitted contact information for a physician who had treated 
him for neuropathy.  The relevant records from this physician 
have previously been requested and obtained.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims herein decided has been 
accomplished.

2.  The preponderance of the competent medical evidence is 
against a finding that there is a medical relationship 
between neuropathy, both lower extremities, and service-
connected lumbar strain, disk disease.





CONCLUSION OF LAW

The veteran does not currently have neuropathy, both lower 
extremities, that is proximately due to, a result of, or 
aggravated by service-connected lumbar strain, disk disease.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2005 and October 2005, prior to 
the initial AOJ decision in this matter; that fully addressed 
all four notice elements.  These letters informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above mentioned notification letters 
did not include notice as to the last two elements; however, 
the Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, and service 
treatment records.  The veteran has indicated that a private 
physician, Dr. Ault, III told him that the claimed neuropathy 
is due to the service-connected back disorder.  The record 
includes the records of Dr. Ault.  There is no indication 
that any other treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.  VA examinations were provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Secondary Service Connection

The veteran asserts that he has neuropathy, both lower 
extremities, secondary to his service-connected lumbar 
strain, disk disease.  At his August 2007 personal hearing he 
testified that his lower extremity neuropathy began a few 
years prior and that physicians told him that it was a result 
of his low back disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has lower extremity neuropathy as a result of his 
service-connected low back disorder.  Private medical records 
show that in January 2004 the veteran complained of pain and 
burning of both feet for past two and a half months.  The 
veteran was diagnosed with dysesthesias in his feet, and it 
was noted that he did not report a history of diabetes.  
Later that month, four hour glucose tolerance was reported as 
very abnormal and the veteran's private physician stated that 
he suspected that diabetic polyneuropathy was the cause of 
his leg symptoms.  The veteran was subsequently diagnosed 
with diabetes mellitus.  

A March 2005 private medical report from Dr. Ault shows 
diagnoses of Type II diabetes, peripheral autonomic 
neuropathy in disorders listed elsewhere, post laminectomy 
syndrome lumbar region, and lumbosacral radiculitis.  In this 
report, Dr. Ault also notes that a prior nerve conduction 
study showed segmental type neuropathy.  The veteran's claims 
folder contains a February 2004 nerve conduction study report 
which shows an interpretation of abnormal study, with slowing 
of the right peroneal motor nerve conduction velocity, 
suggestive of a segmental type neuropathy.  A comment on that 
report states that the abnormality is consistent with the 
veteran's symptoms and apparent abnormalities of blood sugar 
suggestive of diabetes mellitus, and that this may well be a 
diabetic polyneuropathy, but further clinical correlation is 
indicated.  

At a July 2005 VA spine examination the veteran complained of 
lower extremity neuropathy in recent years, and the examiner 
noted that the veteran had evidence of neuropathy 
symptomatically and on physical examination.  Other private 
treatment records show diagnoses of noninsulin-dependent 
diabetes mellitus, noninsulin-dependent diabetes mellitus 
with neuropathy, polyneuropathy, and disorders of the lower 
back.  

The veteran was afforded a VA examination in January 2006.  
The examiner's impression was that the veteran had a 
polyneuropathy as confirmed by his electromyograph (EMG) 
nerve conduction velocity test, and that polyneuropathy may 
well be related to his diabetes, but that it was a little 
more severe than would normally be seen with diabetes under 
good control.  The examiner also specifically stated that a 
polyneuropathy was not related to low back problems, and that 
in the veteran's case, he did at times have some numbness and 
pain going down at his legs, which could represent some nerve 
involvement in the back or radiculopathy, but that there was 
no specific evidence of this on the test done in 2004.  

The veteran was afforded another VA examination in June 2006.  
The examiner at that time also noted that an EMG of the right 
lower extremity did not reveal any evidence of lumbar 
radiculopathy, and that after a glucose tolerance test was 
abnormal a diagnosis of type II diabetes mellitus was made.  
The examiner further elaborated that since that time the 
veteran had lost 50 pounds and was currently on no medication 
for diabetes mellitus.  It was also noted that the veteran 
did not describe any symptoms at the examination that sounded 
like radicular pain in the lower extremities.  The examiner's 
diagnosis explained that the veteran had symptoms and 
physical findings consistent with a diffuse distal 
symmetrical sensory peripheral neuropathy of both lower 
extremities that was moderate in degree.  He further stated 
that "[t]hese findings cannot be explained by a lumbar spine 
radiculopathy."  It was his opinion that the findings most 
likely resulted from diabetes mellitus.  He explained that 
the diagnosis of peripheral neuropathy and not lumbar 
radiculopathy was supported by electrodiagnostic testing done 
in January 2004.  

The Board has given the VA examiners' opinions from January 
and June 2006 high probative value as they were made after a 
review of the relevant evidence, the reasoning for the 
opinions was laid out for the Board, and because they 
appeared to be based on sound medical principles.

The veteran has stated that Dr. Ault and other medical 
professionals have told him that he has nerve damage where 
his back injury was and that is what is causing his lower 
extremity neuropathy.  Hearsay medical evidence, as 
transmitted by a lay person, is not competent evidence 
because the connection between what a physician said and the 
lay person's account of what the physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Moreover, such opinion is not reflected by 
the competent medical evidence of record including the 
medical reports received from Dr. Ault.  

The veteran has stated that he no longer has diabetes, that 
his lower extremity neuropathy symptoms improved after 
treatment for his back disorder, and that his lower extremity 
neuropathy is a result of his service-connected low back 
disorder.  The Board does not doubt the sincerity of the 
veteran's belief that he developed lower extremity neuropathy 
as a result of his low back disorder.  The veteran could 
render an opinion as to having many common symptoms of 
neuropathy at different times.  However, as a lay person 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  More importantly, as noted above, the 
only medical evidence on file is against the claim.  The 
Board notes that even if it accepts as fact the veteran's 
statements that he no longer has diabetes, the competent 
medical evidence on file still shows that his lower extremity 
neuropathy is not related to his low back disorder.  

In sum, the preponderance of the evidence is against a 
finding that the veteran currently has neuropathy, both lower 
extremities, proximately due to or as a result of lumbar 
strain, disk disease.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for neuropathy, both lower 
extremities, secondary to service-connected lumbar strain, 
disk disease, is denied. 




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


